IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


LORA JEAN WILLIAMS; GREGORY J.            : No. 148 EM 2016
SMITH; CVP MANAGEMENT, INC. D/B/A         :
OR T/A CITY VIEW PIZZA; JOHN'S            :
ROAST PORK, INC. F/K/A JOHN'S             :
ROAST PORK; METRO BEVERAGE OF             :
PHILADELPHIA, INC. D/B/A OR T/A           :
METRO BEVERAGE; DAY'S                     :
BEVERAGES, INC. D/B/A OR T/A DAY'S        :
BEVERAGES; AMERICAN BEVERAGE              :
ASSOCIATION; PENNSYLVANIA                 :
BEVERAGE ASSOCIATION;                     :
PHILADELPHIA BEVERAGE                     :
ASSOCIATION; AND PENNSYLVANIA             :
FOOD MERCHANTS ASSOCIATION,               :
                                          :
                  Petitioners             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
CITY OF PHILADELPHIA AND FRANK            :
BRESLIN, IN HIS OFFICIAL CAPACITY         :
AS COMMISSIONER OF THE                    :
PHILADELPHIA DEPARTMENT OF                :
REVENUE,                                  :
                                          :
                  Respondents             :


                                     ORDER



PER CURIAM

      AND NOW, this 2nd day of November, 2016, the Motion for Leave to File a Reply

is GRANTED, and the Application for Extraordinary Relief or the Exercise of King’s

Bench Powers is DENIED.